Citation Nr: 0410505	
Decision Date: 04/23/04    Archive Date: 04/30/04

DOCKET NO.  02-05 171A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUE

Entitlement to a rating in excess of 10 percent for service-
connected onychomycosis of the toenails.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United 
States


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel



INTRODUCTION

The veteran had active duty from January 1977 to January 1980 and 
from October 1983 to October 1987.

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from an October 2001 rating decision of the New Orleans, 
Louisiana, Department of Veterans Affairs (VA) Regional Office 
(RO), which continued the 10 percent evaluation for onychomycosis 
of toenails.  


FINDING OF FACT

The evidence reveals onychomycosis of toenails, that was not 
manifested by constant exudation or itching, extensive lesions, or 
marked disfigurement, and comprises no more than 5 to 20 percent 
of the entire body or 5 to 20 percent of exposed areas affected, 
and does not require use of systemic therapy such as 
corticosteroids or other immunosuppressive drugs.


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 10 percent 
for onychomycosis of toenails are not met.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.1, 4.2, 4.118, 
Diagnostic Codes 7806, 7813 (prior to August 30, 2002); Diagnostic 
Codes 7806, 7813 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2002) redefined the obligations 
of VA with respect to the duty to assist, and imposed on VA 
certain notification requirements.  The final regulations 
implementing the VCAA were published on August 29, 2001, and they 
apply to most claims for benefits received by VA on or after 
November 9, 2000, as well as any claim not decided as of that 
date.  38 C.F.R. § 3.159 (2003).

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 U.S.C.A. 
§§ 5102 and 5103; 38 C.F.R. § 3.159(b).  There is no issue as to 
providing an appropriate application form or completeness of the 
application in this case.  

The United States Court of Appeals for Veteran Claims (Court) 
held, in part, in Pelegrini v. Principi, 17 Vet. App. (2004), that 
a VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA benefits.  

In this case, a VCAA notice was provided to the veteran before the 
initial AOJ decision on entitlement to an increased rating for 
onychomycosis of toenails.  A substantially complete application 
for an increased rating for onychomycosis of toenails was received 
in April 2001.  The RO wrote to the veteran in July 2001 regarding 
the provisions of VCAA.  In an October 2001 rating decision that 
issue was denied.  

The RO notified the veteran by a letter dated in July 2001 of the 
provisions of the VCAA with regard to his claim for an increased 
rating for onychomycosis of toenails.  The Court's decision in 
Pelegrini also held, in part, that a VCAA notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform the 
claimant about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to your 
claim(s)."  This new "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).  

Although the VCAA notice letter that was provided to the appellant 
did not specifically contain notification to submit any evidence 
in the veteran's possession that pertains to the claim, the 
"fourth element", this did not result in prejudicial error in this 
case.  38 C.F.R. § 3.159(b) (2003); see VAOPGCPREC 1-2004.  The 
Board finds that the appellant was otherwise fully notified of the 
need to give to VA any evidence pertaining to his claim.  The 
veteran was specifically notified by a letter dated in July 2001 
that VA would help to obtain all relevant evidence such as medical 
records, employment records, or records in the custody of a 
federal agency.  He was advised that it was his responsibility to 
submit information about the records so that the RO could request 
them from the person or agency that had them.  He was advised of 
the evidence needed to substantiate his claim, of the evidence he 
needed to submit and the evidence received to support his claim.  
He was further advised to tell VA about any additional evidence or 
send the evidence itself.  In response to the July letter about 
the provisions of VCAA, the veteran wrote in July 2001 that he did 
not have any other evidence to submit at that time.  

The veteran was advised of the applicable laws and regulations, 
and the evidence needed to substantiate his claim by a July 2001 
VCAA letter, the October 2001 rating decision, a March 2002 
statement of the case, and a June 2002 supplemental statement of 
the case.  The claimant has been offered the opportunity to submit 
evidence and argument on the merits of the issues on appeal, and 
has done so.  The claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  Thus, VA's duty to notify 
has been fulfilled.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

VA has a duty to assist the veteran in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2003).  The RO secured VA outpatient 
treatment records and scheduled the veteran for a medical 
examination.  

In January 2004 VA notified the veteran that during his pending 
appeal there had been a change in the law and provided him with a 
copy of the revised schedule of ratings for skin.  In March 2004 
the veteran replied that he had no further evidence or argument to 
present.  The Board finds that the veteran is not prejudiced by 
its consideration in the first instance of his claim on the merits 
pursuant to the new regulations.  He has been given adequate 
notice of the new regulations pertinent to disability evaluations 
of the skin and afforded opportunity to present argument and 
evidence in support of his claim.  See Bernard v. Brown, 4 Vet. 
App. 384, 392-394 (1993). 

In regard to processing deadlines, the RO advised the appellant to 
send in any additional information or evidence in support of the 
claim within 60 days from the date of the VCAA letter.  The RO 
further advised the appellant that if no additional information 
and evidence had been received within that time, a decision would 
be made on the claim.  These advisements are in compliance with 
current statutes.  See Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112) (permits VA to adjudicate a claim within 
a year of receipt.)  This provision is retroactive to November 9, 
2000, the effective date of the VCAA.  

All the VCAA requires is that the duty to notify is satisfied, and 
that claimants are given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  
In this case, because each of the four content requirements of a 
VCAA notice has been fully satisfied, any error in not providing a 
single notice to the appellant covering all content requirements 
is harmless error.   

II.  Onychomycosis of toenails

Service medical records show that the veteran complained of 
ingrown toenails and had full removal of the left toenail.  In 
early January 1980 the left toe was healing well and he had no 
pain.  In January 1980 the veteran was referred to the podiatry 
clinic for subungual exostosis of the right great toe and tinea 
unguium.  He had complaints of onychomycosis of hallux nail right 
and left.  At his January 1980 separation examination, he gave a 
history of having problems with his toe nails on his feet.  The 
examiner commented that the left first toenail had been removed 
and the right first toenail was to be removed in a week.  A fungus 
of the toenails was diagnosed.   VA outpatient treatment records 
show treatment for onychomycosis of toenails in May 1980.  In 
February 1981 the right great nail still had onychomycosis.  

In an August 1981 rating decision, the RO granted service 
connection for onychomycosis of toenails and assigned a 
noncompensable (zero percent) evaluation effective from March 
1981.

Service medical records show that at the separation examination in 
September 1987, at the end of his second period of service, there 
was no clinical finding of fungus of the toenails and the clinical 
evaluation was normal for feet.  At a January 1988 VA examination, 
the pertinent impression was onychomycosis bilaterally of the 
toenails, moderate, described as nonsymptomatic and producing no 
limitations.  The RO confirmed and continued the noncompensable 
evaluation for onychomycosis of the toenails in June 1989.

In a May 1995 rating decision the RO assigned a 10 percent 
evaluation under Diagnostic Code 7813 effective from March 1994.  
This was based on a review of VA outpatient treatment reports 
showing treatment of toenails and the report of an April 1995 VA 
examination showing raised, thickened and deformed toenails.  His 
feet functioned normally other than the pain that occurred with 
pressures put over this particular area of the toenails.  

VA outpatient treatment reports dated in April 1996 showed no 
evidence of tinea and he was advised to continue using cream for 
his toenails.  The RO denied an increased evaluation in the April 
and May 1996 rating decisions and it is noted that these rating 
decisions incorrectly stated that the evaluation was zero percent.  
Additional VA outpatient treatment records from Shreveport VA 
Medical Center received for the period from October 1994 to August 
1998 reveal treatment for fungal infection of toenails.  The 10 
percent evaluation was confirmed and continued in a February 1999 
rating decision after review of VA outpatient treatment records 
for nonrelated service conditions.    

In May 2001 the veteran claimed that his condition had worsened 
and he had been receiving treatment at the Shreveport VA Medical 
Center.  

Disability evaluations are determined by the application of the VA 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 
4.  Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. 1155 (West 2002); 38 C.F.R. Part 4 (2003).  The 
percentage ratings contained in the  Rating Schedule represent, as 
far as can be practicably determined, the average impairment in 
earning capacity resulting from diseases and injuries incurred or 
aggravated during military service and their residual conditions 
in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R.  
§ 4.1 (2003).  In determining the level of impairment, the 
disability must be considered in the context of the whole recorded 
history.  38 C.F.R. 4.2, 4.41 (2003).  The Board notes that where 
an increase in a service-connected disability is at issue, the 
present level of disability is of primary concern.  Although 
review of the recorded history of a service-connected disability 
is important in making a more accurate evaluation, see 38 C.F.R. § 
4.2 (2003), the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 7 Vet. App. 
55, 58 (1994).   

When, after consideration of all the evidence and material of 
record in an appropriate case before VA, there is an approximate 
balance of positive and negative evidence regarding the merits of 
an issue material to the determination of the matter, the benefit 
of the doubt in resolving each such issue shall be given to the 
veteran.  38 C.F.R. 3.102, 4.3 (2003).

The evaluation for the veteran's service-connected onychomycosis 
of toenails is based on the degree of impairment of his social and 
industrial adaptability.  During the pending appeal the 
regulations for evaluation of skin disabilities was amended 
effective August 30, 2002.  As noted above the veteran was 
provided a copy of the revised criteria and the opportunity to 
submit pertinent evidence and/or argument.  In VAOPGCPREC 7-2003, 
the VA General Counsel (GC) held that in Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003), the CAFC overruled Karnas v. 
Derwinski, 1 Vet. App. 308 (1991)(when a statute or regulation 
changes while a case involving the Government and a private party 
is pending, a court must apply whichever version of the law is 
more favorable to the private-party litigant.)  The GC concluded 
that the Karnas rule no longer applies in determining whether a 
statute or regulation applies to cases pending when the new 
provision was enacted or issued.  

When VA adopted the revised skin rating schedule and published it 
in the Federal Register, the publication clearly stated an 
effective date of August 30, 2002, and because the revised 
regulations expressly stated an effective date and contained no 
provision for retroactive applicability, it is evident that VA 
intended to apply those regulations only as of the effective date.  
67 Fed. Reg. 49590 ( July 31, 2002).  Accordingly, for the period 
prior to August 30, 2002, only the "old" rating criteria may be 
considered in determining the severity of the veteran's 
onychomycosis of the toenails and evaluation will be under the 
amended provisions for rating skin disabilities from August 30, 
2002.

The veteran's onychomycosis of the toenails is rated as 10 percent 
disabling under Diagnostic Code 7813 for dermatophytosis of nails, 
tinea unguium.  A note in the Rating Schedule under the former 
criteria provided that, unless otherwise provided, disabilities 
evaluated under codes 7807 through 7819 were to be rated as for 
eczema, dependent upon location, extent, and repugnant or 
otherwise disabling character of manifestations.  Pursuant to the 
former criteria, under Diagnostic Code 7806 for eczema, a 10 
percent evaluation was warranted where the skin disability was 
productive of exfoliation, exudation or itching involving an 
exposed surface or extensive area.  A 30 percent rating required 
that the disability be manifested by constant exudation or 
itching, extensive lesions, or marked disfigurement.  A 50 percent 
evaluation required that the condition be manifested by ulceration 
or extensive exfoliation or crusting, and systemic or nervous 
manifestations, or exceptional repugnance.  38 C.F.R. § 4.118, 
Diagnostic Codes 7806, 7813 (prior to August 30, 2002).  

Pursuant to the revised criteria, a note states that 
dermatophytosis, Diagnostic Code 7813, should be rated as 
disfigurement of the head, face, or neck, scars, or dermatitis 
depending upon the predominant disability.  Accordingly, as the 
predominant disability in this case is dermatitis, it is to be 
rated under Diagnostic Code 7806.  The revised criteria provide 
that if the dermatitis or eczema covers an area of at least 5 
percent, but less than 20 percent, of the entire body, or at least 
5 percent, but less than 20 percent, of exposed areas affected; or 
requires intermittent systemic therapy, such as corticosteroids or 
other immunosuppressive drugs required for a total duration of 
less than six weeks during the past twelve-month period, a 10 
percent rating is warranted.  A 30 percent rating requires that 20 
to 40 percent of the entire body or 20 to 40 percent of exposed 
areas be affected, or; that systemic therapy such as 
corticosteroids or other immunosuppressive drugs were required for 
a total duration of six weeks or more, but not constantly, during 
the past twelve-month period.  Finally, a maximum rating of 60 
percent under the revised criteria is warranted when the condition 
covers an area of more than 40 percent of the entire body or when 
more than 40 percent of exposed areas is affected, or; when 
constant or near-constant systemic therapy such as corticosteroids 
or other immunosuppressive drugs were required during the past 
twelve-month period.  38 C.F.R. § 4.118, Diagnostic Codes 7806, 
7813 (2003).

Reports from Long Beach VA Medical Center for the period from 
January 1999 to March 2000 show the veteran was treated for a 
problem with his right great toenail and that he had a split in 
his skin.  His right great toe was swollen and red and an x-ray 
revealed a fracture.  In July 1999 he was on medication for his 
onychomycosis but he denied improvement.  His toenails were 
thickened.    He was seen in September 1999 for follow-up and 
examination showed right and left great toenails were discolored, 
thickened and lifting.  The other toenails were also discolored 
and slightly lifted.  The assessment was onychomycosis.  An 
October 1999 entry reflects that his symptoms initially resolved 
but had returned.  Clinical findings were that his great toenails 
were thickening, nontender, and non-indurated.  The assessment was 
onychomycosis.  Medication was prescribed and he was to return in 
6 weeks.  When seen for follow-up in February 2000, the 
examination showed thick hyperkeratotic toenails with subungual 
debris.  The topical medication had not helped.  The impression 
was onychomycosis, toenails.  The treatment was to include filing 
of his toenails, use of topical medication and a return 
appointment.

An April 2000 VA general examination revealed toenails with 
onychomycosis and medication for treatment was prescribed.  VA 
outpatient treatment records from September 2000 to June 2001 show 
that the veteran was prescribed an anti-fungal medication for 
onychomycosis.  Medical notes reveal that the big toenails were 
thick, friable and yellow and medication was prescribed.  The 
veteran complained of foot and toe pain and a fungus infection was 
observed in May 2001.  There was no gait disturbance.  The 
veteran's history of bilateral big toe fungal infection, 
hypertrophied with persistent pain was noted.  The pertinent 
assessment was onychomycosis of both feet.  In June 2001, his 
medical complaints included pain in his right great toe, bilateral 
great toenail removal, and skin problems on the feet.  He had an 
enlarged right great toenail and was diagnosed with a fungal 
infection.  He was unable to take the prescribed medication or the 
prescribed cream.  

At a July 2001 examination, the veteran reported a history of 
onset of onychomycosis of the bilateral great toenail in 1979 with 
subsequent nail removal.  He complained of continuous pain in and 
around the nail of the right great toe and somewhat over the left 
great toe.  Periodically there was edema of the base of the right 
toe.  Treatment was with tablets and creams.  The most recent 
medications prescribed were discontinued because of side effects.  
The clinical findings were subungual hyperkeratosis of the right 
great toenail and hyperkeratosis of the left great toenail.  The 
pertinent diagnosis was onychomycosis of the right and left great 
toenails.  

VA outpatient treatment records from October 2001 to April 2003 
reveal treatment for onychomycosis of both feet.  The pertinent 
assessment was deconditioning with chronic pain secondary to 
service-connected onychomycosis, tendo Achilles, and chronic skin 
infection.   It was noted that he had been on multiple medications 
in the past that were not effective.  Additional medications were 
discussed and one was to be tried and see what the results were.  
The VA doctor suggested that the veteran consider surgical removal 
of the nail with ablaxation of matrix.  
In April 2002, it was noted that despite prior treatment with oral 
and topical anti-fungal medications, examination revealed 
thickened nails of the first toe bilaterally.  The diagnosis was 
mycosis.  His great toenails were trimmed and an ointment was 
prescribed.  The VA doctor recommended total permanent nail 
removal of the bilateral great toe.

Additional VA medical records dated from October to November 2003 
do not contain any findings or treatment pertaining to the 
veteran's onychomycosis of the toenails.

Under both the former and revised criteria, the veteran's 
onychomycosis of the toenails is to be rated under Diagnostic Code 
7806.  The evidence of record shows that the veteran has recurrent 
fungal infections of the toenails that have been treated with 
anti-fungal medications and removal of the great toenail 
bilaterally.  The medications have had varying degrees of success.  
Most recently, a VA doctor has recommended total permanent nail 
removal of the bilateral great toe.  

Although the veteran has fungal infections of the toenails, the 
evidence does not show constant exudation or itching, extensive 
lesions, or marked disfigurement such that a 30 percent evaluation 
is warranted under the old criteria.  The area affected, that of 
the toenails, is less than 20 to 40 percent of the entire body and 
as it is not an exposed area, certainly less than 20 to 40 percent 
of exposed areas.  The evidence shows that periodic treatment has 
been with anti-fungal oral and topical medication and trimming of 
toenails with occasional removal of the great toenails.  Use of 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs for a total duration of six weeks or more 
but not constantly is not shown.  Accordingly, a 30 percent rating 
is not warranted under the revised criteria.    

The above determination is based upon consideration of applicable 
provisions of the rating schedule.  Additionally, however, there 
is no showing that the veteran's disability currently under 
consideration reflects so exceptional or so unusual a disability 
picture as to warrant the assignment of any higher evaluation on 
an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2003).  

Because the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1991).  Therefore, the claim is 
denied.


ORDER

Entitlement to a rating in excess of 10 percent for onychomycosis 
of the toenails is denied.




	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



